Citation Nr: 0820834	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain syndrome.  

2.  Entitlement to service connection for a substance abuse 
disability, to include as secondary to chronic low back pain 
syndrome.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, variously classified.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a travel Board hearing with the Board, 
and a hearing was scheduled in May 2008; however, the veteran 
did not show up for the scheduled hearing.  Therefore, there 
is no Board hearing request pending at this time.  See 
38 C.F.R. § 20.704(d) (2007).

The veteran has asserted that he developed a substance abuse 
disability as a result of chronic low back pain syndrome.  
The relevant issue on the cover page has been changed to 
reflect as such.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has chronic low back pain 
syndrome, substance abuse disability, PTSD and/or depression 
as a result of his active military service.  He also contends 
a substance abuse disability may be the result of chronic 
pain from his back.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
This duty includes assisting the veteran in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The veteran has not been provided with notification 
pertaining to substantiating a claim for a substance abuse 
disability on a secondary basis.  Such notice should be 
provided.

Private treatment notes indicate that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  For example, a September 1998 private treatment 
record (from a follow up appointment for back and leg pain) 
states that at that time the veteran had been on SSA 
disability for 10 years.  Records associated with his SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, but are not in the claims folder.  See 
Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  The U.S. Court of Appeals for 
Veterans Claims has specifically stated that VA's duty to 
assist a veteran in claim development includes an obligation 
to obtain relevant SSA records.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-18 (1992).  Attempts should be made to obtain 
these records.  

A review of the veteran's claims folder also reveals that in 
May 2007 the RO issued a rating decision which denied service 
connection for PTSD and depression.  In May 2007 (and again 
in November 2007), the veteran filed a timely notice of 
disagreement with this decision.  A statement of the case 
(SOC) addressing these issues has yet to be issued.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Turning to another matter, the Board finds that the veteran's 
claim for secondary service connection for substance abuse 
disability is intertwined with the claim for entitlement to 
service connection for chronic low back pain syndrome, and 
therefore, adjudication of this matter must be delayed, 
pending the outcome of the matter involving service 
connection for the back disorder.  Harris v. Derwinski, 1 
Vet. App. 180 (1991); see also Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001) (An alcohol abuse disability which is 
in fact a disability resulting from a disease contracted in 
the line of duty ... is not a disability resulting from alcohol 
or drug abuse, and does not fall within statutory preclusion 
of benefits "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs." 
(citing 38 U.S.C.A. § 1110)). 

Historically veterans have, at times, been given their 
service treatment records after service.  It is unclear if 
this is the case here; however, VA has found that the 
veteran's service treatment records are unavailable.  The 
veteran has submitted some of his service treatment records.  
If the veteran has any additional service treatment records 
in his possession, or any other relevant records in his 
possession, he is asked to submit these to VA.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for a substance 
abuse disability, to include as secondary 
to chronic low back pain syndrome, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  Appellant should also be asked 
to forward copies any service medical 
records that he may have in his 
possession.  Sufficient time should be 
allowed for response.  

2.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  

If records are not obtained, attempts made 
to obtain the records should be documented 
as should the unavailability of the 
records.

3.  If any information or evidence is 
received that suggests further medical 
examination is needed regarding any of the 
claimed disabilities, to include obtaining 
a nexus opinion, appropriate action should 
be undertaken.

4.  The AMC/RO shall issue a statement of 
the case addressing the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, classified 
as PTSD and/or depression.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect an appeal as 
to these claims to the Board.  38 C.F.R. 
§ 20.302(b) (2007).  Then, only if an 
appeal is timely perfected, the issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.

5.  As appropriate, the AMC/RO should 
readjudicate the veteran's claims for 
service connection for chronic low back 
pain syndrome and a substance abuse 
disability to include as secondary to 
chronic low back pain syndrome.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



